Citation Nr: 1104652	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.

In March 1996, the Veteran testified during a hearing at the RO 
before RO personnel, a transcript of which is associated with the 
record.

In November 2004, the Board characterized the issue as whether 
new and material evidence had been presented to reopen the claim 
for entitlement to service connection for a left ear hearing 
loss.  The Board found that new and material evidence had not 
been submitted to reopen the claim.  The Veteran appealed to the 
Court of Appeals for Veterans Claims (Court).  In March 2006, the 
Court ordered that the case be remanded for compliance with 
instructions in a joint motion.  In that motion, it was agreed 
that the August 1994 rating decision had not become final and was 
still open.  Thus, the Board need not consider whether the claim 
can be reopened, but will adjudicate the claim on a de novo 
basis, considering all evidence of record.

In September 2006, the Veteran submitted additional evidence and 
requested that it be considered in the first instance by the RO.  
In October 2006, the Board remanded the case for this purpose.  
The RO readjudicated the claim and continued the denial in 
February 2007.  

The Board again considered and the Veteran's his claim in 
September 2007.  He appealed that September 2007 determination to 
the Court.  The Veteran averred that remand was required because 
post-service treatment records had not been obtained.  In an 
April 2010 Order, the Court vacated the Board's decision and 
remanded the matter.  A copy of the Court's Order in this matter 
has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is necessary 
concerning the Veteran's claim.

As mentioned previously, the Court in April 2020 vacated and 
remanded the claim.  In a Memorandum Decision, it was noted that 
treatment records from the Fort Hamilton Military Installation in 
Brooklyn, New York, dated just after the Veteran's separation 
from active duty, had not been requested as the Veteran indicated 
should be accomplished in 1996 and 2004 inquiries.  Thus, the AMC 
should request such records.

Accordingly, the case is REMANDED for the following action:

1.  Request medical treatment records for the 
Veteran from Fort Hamilton in Brooklyn, New 
York, dating from 1962 to present.  Any 
negative search must be noted in the claims 
file and communicated to the Veteran.  If it 
appears that additional attempts to obtain 
such records would be futile, then a 
memorandum of unavailability should be 
drafted and added to the claims folder. 

2.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and the 
representative, if any, should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


